DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action for application number 16/873,127, Body Harness System, filed on February 7, 2020.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "106".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference number "204" the upper right of Fig. 3A appears to be incorrect and should be --202--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the body" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the back" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitations "the back" in line 4 and "the body" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 11, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,584,799 to Dennington.  Dennington discloses a body harness system (1) comprising: a body harness (1a) having: a first portion for providing resting position to a user; a plurality of belts (2 & 32) with offset buckles (4 & 33, offset along a vertical line) connected to the body of the first portion, the plurality of belts provide support to the body of the user; a first pair of shoulder straps (16) connected at a first end of the first portion; an undercarriage support (12) connected at a second end of the first portion; an abdominal support (5) connected to the undercarriage support via abdominal support connection straps (22b); and a second pair of straps (8) connected to the abdominal support connection straps, wherein the undercarriage support runs from the second end of the first portion to the abdominal support, for providing support to user's groin area; and wherein the second pair of straps are further connected to the first pair of shoulder straps (via 22) for securing the user in the body harness.
In regards to claims 11 and 16, Dennington discloses a body harness apparatus (1) comprising: a body harness (1a) having: a first portion for providing resting position to a user (74); one or more attachment rings (18 & 26) attached at the back of the first portion; a plurality of belts (2 & 32) with offset buckles (4 & 33) connected to the body of the first portion, the plurality of belts provide support to the body of the user; a first pair of shoulder straps connected at a first end of the first portion; an undercarriage support (12) connected at a second end of the first portion; an abdominal support (5) connected to the undercarriage support via abdominal support connection straps (22b); and a second pair of straps (8) connected to the abdominal support connection straps, wherein the undercarriage support runs from the second end of the first portion to the abdominal support, for providing support to user's groin area; and an elastic cord support system (50) connected to the one or more attachment rings, for controlling at least one of initial bodyweight offset, amount of bodyweight resistance, and maximum allowable downward stop for each user; and wherein the second pair of straps are further connected to the first pair of shoulder straps for securing the user in the body harness.
In regards to claim 17, Dennington inherently discloses a method of operating a body harness comprising a first portion, an undercarriage support, and an abdominal support, the method comprising: permitting a user to wear the body harness; and if the user is held in suspension by the body harness, then the undercarriage support provides support to the user, so that at least a portion of the weight of the user is borne by the body harness while the user is held in suspension from the structure of the body harness.
Allowable Subject Matter
Claims 2, 4-7, 12, 14, and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 10,799,409 to Rydstrom et al. is directed to subject support apparatus including an upper portion including a torso panel, a loop strap and a pair of shoulder straps.  U.S. Patent No. 10,561,866 to Hinnant is directed to a cushioning apparatus for use with a safety harness.  U.S. Patent Application Publication No. 2020/0046588 to Arnold is directed to a patient mobility garment including a flexible pelvic belt body and straps.  U.S. Patent Application Publication No. 2016/0089544 to Perner is directed to a safety harness having shoulder straps, a waist strap, and a weight distribution assembly.  U.S. Patent No. 7,066,181 to West is directed to torso support and a pair of thigh support portions.  U.S. Patent Application Publication No. 2006/0048723 to Rohlf et al. is directed to a shock absorbing device including first and second straps, connectors, and shoulder straps.  U.S. Patent No. 6,397,389 to Schultz is directed to a harness made of flexible material, front and rear body panels, and straps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA M KING whose telephone number is (571)272-6817. The examiner can normally be reached M-F 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell Mckinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/ANITA M KING/                                                                            Primary Examiner, Art Unit 3632                                                                                                                            September 24, 2022